DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The office action is a response to Applicant’s Amendment filed July 18, 2022. 
Claims 1, 3, 10, 12, 13 and 15 have been amended.  
Claims 2 and 6-8 have been cancelled.
Claims 1, 3-5, 9-14 and 15 are now pending in the application.

Allowable Subject Matter
Claims 1, 3-5, 9-14 and 15 (renumbered 1-11) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claim 1, directed to a method for detecting a Wake Up Signal (WUS), independent Claim 12, directed to a method for transmitting a WUS that is functionally similar to the WUS received (detected) in the method of claim 1, independent Claim 13, directed to an apparatus for monitoring a WUS that is functionally similar to the WUS received in the method of claim 1, and independent Claim 15, directed to an apparatus for transmitting a WUS that is functionally similar to the WUS received in the method of claim 12, the prior art teaches base station transmitting a WUS to a user equipment (UE), the signal including WUS configuration information related to a first WUS resource and a second WUS resource, the UE detecting the WUS based on the WUS configuration information, wherein the WUS is a group WUS, and the first WUS resource is continuous with the second WUS resource in a time domain.  Such teachings may be seen in Bhattad et al, U.S. Patent Application Publication No. 20180270756 (e.g., FIG. 9 and ¶ [0009] [0108] [0114]).
Prior art of record WUS configuration, including an offset value after the WUS resource, which may be for each resource among multiple WUS resources, as may be seen in Bhattad, above (e.g., FIG. 9), as well as maximum durations for the WUS resources, as may be seen in Liu et al, U.S. Patent Application Publication No. 20190320490 (e.g., ¶ [0075]), an offset value regarding a time gap between a Paging Occasion (PO) and a WUS resource, as may be seen in Liu (e.g., ¶ [0077]), the WUS configuration information includes information on a maximum duration for the second WUS resource and information on a scaling factor, as may be seen in Liu (e.g., ¶ [0075]) and wherein a maximum duration for the first WUS resource is determined as a multiplication of the maximum duration for the second WUS resource and the scaling vector, as may be seen in Liu (e.g., ¶ [0075]), and the offset value being configured differently for each of the first WUS resource and the second WUS resource to prevent the first WUS resource and the second WUS resource from overlapping each other, as may be seen in Liu (e.g., ¶ [0112]). 
The prior art fails to teach or fairly suggest, individually or in combination, or render obvious the following limitations:
the WUS configuration information including information regarding a maximum duration of the second WUS resource, and 
wherein the WUS configuration information includes an offset value for the second WUS resource only from among the first WUS resource and the second WUS resource, and 
wherein the offset value of the WUS configuration information is information regarding a time gap between a Paging Occasion (PO) and the second WUS resource. 
Claims 3-5 and 9-11, dependent from claim 1, and Claim 14, dependent from claim 13, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/           Examiner, Art Unit 2471                          
                                                                                                                                                                   
/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471